IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-449

                                        No. COA21-450

                                        Filed 5 July 2022

     North Carolina Industrial Commission, I.C. No. 18-752665

     LESLIE DUKE, Employee, Plaintiff,

                   v.

     XYLEM, INC., Employer, BERKSHIRE HATHAWAY HOMESTATE INS. CO.,
     Carrier, Defendants.


             Appeal by plaintiff from opinion and award entered 15 March 2021 by the

     North Carolina Industrial Commission. Heard in the Court of Appeals 9 February

     2022.


             Bryant Duke Paris III PLLC, by Bryant Duke Paris III, for plaintiff-appellant.

             Teague Campbell Dennis & Gorham, L.L.P., by Heather T. Baker and Lindsay
             A. Underwood, for defendants-appellees.


             DIETZ, Judge.


¶1           Plaintiff Leslie Duke was injured in Virginia while working as a driver for

     Xylem, Inc.

¶2           Xylem’s principal place of business is Virginia and Duke’s principal place of

     employment was Virginia. Duke accepted an offer of employment with Xylem by

     phone from his home in North Carolina and later traveled to Virginia to complete a

     driver’s test, drug screening, and background check as part of an “onboarding”
                                    DUKE V. XYLEM, INC.

                                       2022-NCCOA-449

                                      Opinion of the Court



     process.

¶3         Duke initially filed his workers’ compensation claims in Virginia, but the

     Virginia Workers’ Compensation Commission dismissed some of the claims for failure

     to respond to discovery requests and dismissed the remaining claims after Duke

     withdrew them. Duke then filed a workers’ compensation claim in the North Carolina

     Industrial Commission. The Commission dismissed the claim for lack of subject

     matter jurisdiction.

¶4         On appeal, Duke argues that the Commission erred in its jurisdictional

     analysis because his contract of employment was formed in North Carolina when he

     accepted Xylem’s offer of employment on the phone.

¶5         We reject this argument. As explained below, in a strange quirk of our

     jurisprudence, we are not bound by the Commission’s jurisdictional fact finding and

     must make our own findings based on an independent review of the record.

     Nevertheless, we agree with the Commission and find that the last act necessary to

     create a binding employment contract occurred in Virginia, when Duke underwent

     an “onboarding” process that included a mandatory drug screening and background

     check that, under company policy, were prerequisites to hiring any prospective

     employee as a commercial driver. Accordingly, we affirm the Commission’s opinion

     and award.
                                      DUKE V. XYLEM, INC.

                                         2022-NCCOA-449

                                        Opinion of the Court



                                Facts and Procedural History

¶6           Xylem, Inc. is a Virginia company that manages and clears vegetation and

       trees for utility companies and municipalities. Xylem is incorporated in Virginia,

       headquartered in Norfolk, Virginia, and maintains its fleet operation facility in

       Wakefield, Virginia. Xylem does not have an office in North Carolina.

¶7           Leslie Duke worked as a commercial truck driver for many years. Duke lives

       in Hertford, North Carolina.

¶8           On 6 October 2017, Xylem’s vice president, William Hoover, called Duke and

       invited him to come to the company’s Wakefield fleet facility to discuss possible

       employment. Duke agreed and traveled to Wakefield where the parties discussed

       Duke’s driving experience, and Duke inspected Xylem’s trucks and other equipment.

¶9           The following week, Hoover called Duke at his home in North Carolina and

       offered Duke a position with Xylem. The particulars of this job offer are disputed.

       Duke contends that he accepted the job offer and was immediately hired.

¶ 10         Xylem contends that Duke’s employment offer, as with any employee of the

       company, was contingent on Duke first completing a series of pre-hiring conditions

       including a driver’s test, drug test, and driver’s license background check. Both

       Xylem’s president and chief executive officer, Randolph Hoover, and Xylem’s

       operations manager, Matthias Breyer, testified that Xylem’s hiring process requires

       a prospective employee to complete an onboarding process that includes a driver’s
                                        DUKE V. XYLEM, INC.

                                           2022-NCCOA-449

                                          Opinion of the Court



       test, drug test, and background check before formally becoming an employee of the

       company.

¶ 11         On 17 October 2017, Duke arrived at Xylem’s Wakefield facility and completed

       the employee onboarding requirements, including authorizing and submitting to drug

       screening and a background check. The authorization form for the drug screening

       indicated that it was directed at a “prospective employee.” Duke acknowledges that

       he completed and electronically signed the hiring documentation, including the drug

       screening authorization, on an electronic device while at the Wakefield facility on 17

       October 2017. But Duke maintains that his signature on his written employment

       documentation is a forgery.

¶ 12         Duke began working as a fleet support employee, driving a truck from the

       Wakefield, Virginia fleet facility to various job sites, primarily in Virginia. In April

       2018, Duke sustained a rotator cuff tear or cervical spine herniation while working

       in Virginia.

¶ 13         Duke initially filed multiple claims for workers’ compensation with the

       Virginia Workers’ Compensation Commission. Duke alleged five different dates of

       injury in these filings and acknowledged Virginia’s jurisdiction as a Virginia

       employee.

¶ 14         Ultimately, the Virginia Workers’ Compensation Commission dismissed

       portions of Duke’s claims for failure to respond to discovery requests and dismissed
                                        DUKE V. XYLEM, INC.

                                           2022-NCCOA-449

                                          Opinion of the Court



       the remaining claims after Duke informed the commission that he was withdrawing

       them.

¶ 15           Duke later filed a workers’ compensation claim with the North Carolina

       Industrial Commission. The Commission dismissed Duke’s claim in an opinion and

       award finding that Duke’s contract of employment was formed in Virginia; Xylem’s

       principal place of business was in Virginia; and Duke’s principal place of employment

       was Virginia. Thus, the Commission concluded that it lacked subject matter

       jurisdiction over Duke’s claim. Duke timely appealed.

                                              Analysis

¶ 16           Duke argues that the Commission erred by dismissing his workers’

       compensation claim for lack of subject matter jurisdiction. Specifically, he contends

       that the Commission erred by finding that the last act necessary to create a contract

       of employment between Duke and Xylem occurred in Virginia.

¶ 17           When an employee sustains a workplace injury outside the State, the

       Industrial Commission has subject matter jurisdiction only if one of three statutory

       criteria apply: (1) the contract of employment was made in this State; (2) the

       employer’s principal place of business is in this State; or (3) the employee’s principal

       place of employment is in this State. N.C. Gen. Stat. § 97-36; Davis v. Great Coastal

       Express, 169 N.C. App. 607, 610 S.E.2d 276 (2005).

¶ 18           On appeal, Duke does not challenge the Commission’s findings on the second
                                       DUKE V. XYLEM, INC.

                                          2022-NCCOA-449

                                         Opinion of the Court



       and third criteria—that Xylem’s principal place of business is Virginia and that

       Duke’s principal place of employment was Virginia. Duke’s argument focuses entirely

       on the first criteria and the Commission’s finding that Duke’s contract of employment

       was made in Virginia.

¶ 19         “To determine where a contract for employment was made, the Commission

       and courts of this state apply the ‘last act’ test. For a contract to be made in North

       Carolina, the final act necessary to make it a binding obligation must be done here.”

       Murray v. Ahlstrom Indus. Holdings, Inc., 131 N.C. App. 294, 296, 506 S.E.2d 724,

       726 (1998) (citation omitted). The last act of the employment contract is generally the

       employee’s acceptance of employment, but it can also be the completion of other

       conditions of employment that come after an employee accepts the offer of

       employment, such as an “orientation, road test, drug test, and physical exam.”

       Holmes v. Associated Pipe Line Contrs., Inc., 251 N.C. App. 742, 750, 795 S.E.2d 671,

       676 (2017). The key factor in determining whether these sorts of employment

       requirements constitute the “last act” is whether there is a possibility that the

       prospective employee could fail to meet the criteria, thus becoming ineligible for

       employment. Id.

¶ 20         So, for example, in Holmes, this Court distinguished a requirement to submit

       to a mandatory drug screening (a necessary last act) from filling out “routine”

       employment paperwork (not a necessary last act) because “a prospective employee’s
                                       DUKE V. XYLEM, INC.

                                          2022-NCCOA-449

                                         Opinion of the Court



       demonstrated willingness to submit to a drug test is more than simply an

       administrative formality given that—unlike the completion of garden-variety

       personnel forms—the taking of a drug test carries the risk of failing the test.” Id. at

       751, 795 S.E.2d at 676–77. Because passing that drug test was a precondition for

       employment at the company, “taking of the drug test was the last act necessary to

       form a binding employment relationship.” Id. at 751, 795 S.E.2d at 677.

¶ 21         Here, the Commission found that Duke’s “successful completion of the drug

       test and other onboarding tasks” was a condition precedent to employment. The

       Commission further found, given that “the successful tests and other processes that

       took place on 16 and 17 October 2017 were conditions precedent to Plaintiff’s

       employment, the Full Commission finds that the ‘last act’ necessary to render

       Plaintiff’s employment a binding contract occurred in Virginia.”

¶ 22         Ordinarily, this Court’s review of fact finding by the Commission is “limited to

       consideration of whether competent evidence supports the Commission’s findings of

       fact.” Id. at 747, 795 S.E.2d at 674. Under this standard, when there is competing

       evidence and the Commission assesses what evidence is more credible or deserves

       greater weight, this Court must accept the Commission’s findings if there is any

       competent evidence supporting them, even if there is substantial contrary evidence.

       Hedrick v. PPG Indus., 126 N.C. App. 354, 357, 484 S.E.2d 853, 856 (1997).

¶ 23         But in a strange quirk of our jurisprudence, this rule does not apply to
                                        DUKE V. XYLEM, INC.

                                           2022-NCCOA-449

                                          Opinion of the Court



       “jurisdictional facts” found by the Commission. Our Supreme Court recently

       reaffirmed that “the finding of a jurisdictional fact by the Industrial Commission is

       not conclusive upon appeal even though there be evidence in the record to support

       such finding. The reviewing court has the right, and the duty, to make its own

       independent findings of such jurisdictional facts from its consideration of all the

       evidence in the record.” Cunningham v. Goodyear Tire & Rubber Co., 2022-NCSC-46,

       ¶ 19.

¶ 24           To be sure, in a case like this one, the rule does not make much sense. It is a

       long-standing principle of appellate law that appellate courts “cannot find facts.”

       Pharr v. Atlanta & Charlotte Air Line Ry. Co., 132 N.C. 418, 423, 44 S.E. 37, 38 (1903).

       The Commission, unlike this Court, has the power to hear witness testimony if it

       chooses, and thus can “observe the witnesses or their demeanor” and make key

       credibility assessments when they are needed. Calloway v. Mem’l Mission Hosp., 137

       N.C. App. 480, 484, 528 S.E.2d 397, 400 (2000). In tracing the history of this

       jurisdictional rule, it is not clear that it was intended to yield the scenario here—

       where this Court is forced to review transcripts of witness testimony, assess

       credibility on a cold appellate record, and make our own fact findings that could

       contradict the findings of a tribunal capable of calling witnesses and observing their

       live testimony.

¶ 25           Nevertheless, this is the law and we must follow it. In re Civil Penalty, 324
                                       DUKE V. XYLEM, INC.

                                         2022-NCCOA-449

                                        Opinion of the Court



       N.C. 373, 384, 379 S.E.2d 30, 37 (1989). Examining the entire record in this case, we

       conclude that the Commission properly found that the last act necessary to create a

       binding employment contract occurred in Virginia. Randolph Hoover, Xylem’s

       president and chief executive officer, testified in a deposition that he designed the

       company’s hiring policies and wrote the employee handbook. Under these

       employment policies, Xylem will not hire a commercial driver until the driver first

       completes an orientation process that includes a mandatory drug screening and

       driver’s license background check. Hoover testified that, under company policy,

       prospective employees who have been offered a position cannot be hired until they

       pass these initial screenings. Another company official, Matthias Breyer, confirmed

       this testimony.

¶ 26         This testimony also is supported by the Xylem employee handbook, which

       states that prospective employees must complete the required orientation process

       before they are fully employed. Finally, when Duke completed and signed the drug

       screening authorization form in Wakefield, Virginia on 17 October 2017, it indicated

       that he was a “prospective employee” on the form.

¶ 27         We cannot identify any basis in the record to discredit this testimony and

       supporting documentation. Moreover, Xylem’s employment practice—requiring the

       drug screening and background check as a prerequisite to employment as a

       commercial driver—is consistent with the practice at other, similar businesses
                                      DUKE V. XYLEM, INC.

                                          2022-NCCOA-449

                                         Opinion of the Court



       examined in our case law. See, e.g., Taylor v. Howard Transp., Inc., 241 N.C. App.

       165, 171, 771 S.E.2d 835, 839 (2015); Holmes, 251 N.C. App. at 751, 795 S.E.2d at

       676. Accordingly, in our de novo examination of the entire record, we find that the

       last act necessary to create a binding employment contract occurred in Virginia and,

       as a result, the Commission properly concluded that it lacked subject matter

       jurisdiction over Duke’s workers’ compensation claim. We therefore affirm the

       Commission’s opinion and award.

                                           Conclusion

¶ 28         We affirm the Industrial Commission’s opinion and award.

             AFFIRMED.

             Judges MURPHY and JACKSON concur.